Per Curiam.

Corporations under section 4 of article X of the State Constitution may “ sue and * * * be sued in all courts in like cases as natural persons ”, but, unlike natural persons, corporations can do nothing except through the agency of others. By providing that agents who appear for corporations in lawsuits must be attorneys, section 236 of the Civil Practice Act does not violate this constitutional mandate. The judgment appealed from should be affirmed, with costs.
Conway, Ch. J., Desmond, Dye, Ftjld, Froessel, Van Voorhxs and Burke, JJ., concur.
Judgment affirmed.